 Case 2:20-cv-01542-GW-E Document 1 Filed 02/18/20 Page 1 of 15 Page ID #:1




     Ross Cornell, Esq. (SBN 210413)
 1   LAW OFFICES OF ROSS CORNELL, APC
 2
     Email: rc@rosscornelllaw.com
     111 W. Ocean Blvd., Suite 400
 3   Long Beach, CA 90802
     Phone: (562) 612-1708
 4   Fax: (562) 394-9556
 5   Attorneys of Record for Plaintiff,
 6
     L. Ray Harmon

 7
                            UNITED STATES DISTRICT COURT
 8
                           CENTRAL DISTRICT OF CALIFORNIA
 9

10   L. Ray Harmon,                                   Case No. 2:20-cv-1542
11
                      Plaintiff,                      COMPLAINT
12

13
                      v.
14

15   Dae Y Lee; Sung Y. Lee; Moo BBQ and
16
     Does 1-10, inclusive,

17
                      Defendants.
18

19         Plaintiff, L. Ray Harmon, hereby complains and alleges as follows:
20

21
                                   NATURE OF THE ACTION
22
                  1. This is an action seeking to remedy unlawful discrimination by
23
     the Defendants against the Plaintiff in the Defendants’ places of public
24
     accommodation in violation of the Americans with Disabilities Act [42 U.S.C. §
25
     12101, et seq.] (the “ADA”) and the Unruh Civil Rights Act [California Civil Code
26

27
     § 51, et seq.] (the “Unruh Act”).

28                                          -1-
                                          COMPLAINT
29

30

31
 Case 2:20-cv-01542-GW-E Document 1 Filed 02/18/20 Page 2 of 15 Page ID #:2




 1
                                           PARTIES
 2                2. Plaintiff, L. Ray Harmon, is a paraplegic resident of the
 3   state of California who requires the use of a wheelchair for mobility purposes and
 4   who is therefore a “person with a disability” within the meaning of the ADA and
 5   Cal. Government Code § 12926.
 6                3. The Defendants (defined below) discriminated against
 7
     Plaintiff in the full and equal enjoyment of the goods, services, facilities,
 8
     privileges, advantages, or accommodations on the basis of Plaintiff’s disability at
 9
     the Subject Property (defined below) in violation of the ADA [42 U.S.C. §§
10
     12182(a), 12182(b)(2)(A)(iv) and 12182(b)(2)(A)(v)].
11
                  4. The Defendant’s failure to make reasonable modifications in
12
     policies, practices, or procedures when such modifications are necessary to afford
13

14
     goods, services, facilities, privileges, advantages, or accommodations to

15   individuals with disabilities prevented Plaintiff from enjoying fair and equal access
16   to the Subject Property (defined below) in violation of the ADA [42 U.S.C. §
17   12182(b)(2)(A)(ii)].
18                5. Defendant, Dae Y Lee, owns, operates, or leases real property
19   located at 11744 South St., Artesia, CA 90701, also known as Los Angeles County
20   Assessor’s Parcel No. 7039-024-019 (the “Subject Property”).
21
                  6. Defendant, Sung Y. Lee, owns, operates, or leases real
22
     property located at the “Subject Property.”
23
                  7. Defendant, Moo BBQ, owns, operates, or leases real
24
     property located at the “Subject Property.”
25
                  8. The Subject Property is a commercial facility open to the general
26

27

28                                            -2-
                                            COMPLAINT
29

30

31
 Case 2:20-cv-01542-GW-E Document 1 Filed 02/18/20 Page 3 of 15 Page ID #:3




 1
     public, is a public accommodation, and is a business establishment insofar as
 2   goods and/or services are made available to the general public thereat. Defendant
 3   Does 1 through 10, inclusive, are sued herein under fictitious names. Their true
 4   names and capacities are unknown to the Plaintiff. When their true names and
 5   capacities are ascertained, Plaintiff will amend this complaint by inserting their
 6   true names and capacities herein. Plaintiff is informed and believes and thereon
 7
     alleges that each of the fictitiously named Defendants are responsible in some
 8
     manner for the occurrences herein alleged, and that the harm to Plaintiff herein
 9
     alleged were proximately caused by those Defendants.
10

11
                                JURISDICTION AND VENUE
12
                   9.   This Court has jurisdiction over the subject matter of this action
13

14
     pursuant 28 U.S.C. § 1331 and 28 U.S.C. §§ 1343(a)(3) and 1343(a)(4) for

15   violations of the ADA.
16                 10. This Court has supplemental jurisdiction over the state law
17   claims alleged herein under the Unruh Act because the state law claim is an
18   attendant and related cause of action that arises from the same nucleus of operative
19   facts and arising out of the same transaction or occurrence as the federal law
20   claims set forth herein.
21
                   11. Venue is proper in this Court pursuant to 28 U.S.C. § 1391(b)
22
     based on the fact that the real property that is the subject of this action is located in
23
     this district and the Plaintiff’s causes of action arose in this district.
24

25

26

27

28                                             -3-
                                             COMPLAINT
29

30

31
 Case 2:20-cv-01542-GW-E Document 1 Filed 02/18/20 Page 4 of 15 Page ID #:4




 1
                                 STATEMENT OF FACTS
 2                12. Parking spaces, accessible aisles, paths of travel, signage,
 3   doorways, service counters, customer areas and goods/services are among the
 4   facilities, privileges and advantages offered by the Defendants to patrons of the
 5   Subject Property.
 6                13.    The Subject Property does not comply with the minimum
 7
     requirements of the ADA and is therefore not equally accessible to Plaintiff or
 8
     similarly situated persons with mobility disabilities.
 9
                  14.    In December, 2019 and continuously from that time to the
10
     Present, and currently, the Subject Property has not been in compliance with the
11
     ADA (the “Barriers”):
12
                         A.    The Subject Property lacks the minimum required
13

14
     number of ADA compliant accessible parking spaces.

15                       B.    There was no diagonal striped marking and no blue
16   border around where an access aisle is supposed to exist adjacent to any designated
17   accessible parking space(s) serving the Subject Property.
18                       C.    The designated “accessible” parking space(s) and/or blue
19   striped access aisles provided at the Subject Property are smaller than permitted by
20   the ADA.
21
                         D.    The designated “accessible” parking spaces at the Subject
22
     Property do not provide accessible parking signage as required by the ADA.
23
     Among other things, they fail to provide tow-away signage and “Minimum Fine
24
     $250” signage as required by the ADA and state law to be posted near the
25
     designated accessible parking space(s).
26

27

28                                           -4-
                                           COMPLAINT
29

30

31
 Case 2:20-cv-01542-GW-E Document 1 Filed 02/18/20 Page 5 of 15 Page ID #:5




 1
                         E.    The designated “accessible” parking spaces at the Subject
 2   Property do not provide the universal symbol of accessibility.
 3                       F.    There is no twelve-inch high “NO PARKING” lettering
 4   on the blue-striped parking access aisle(s) serving the Subject Property.
 5                       G.    There was no designated “van accessible” parking space
 6   with a corresponding 96” access aisle opposite the driver’s side when the vehicle is
 7
     going forward into the parking space and no sign or additional language stating
 8
     “Van Accessible” below the symbol of accessibility located in a manner that is not
 9
     obstructed.
10
                         H.    The designated accessible parking spaces serving the
11
     Subject Property were not located closest to the accessible entrance but, instead,
12
     were located at an unreasonable distance or across a hazardous vehicular route
13

14
     where safer alternative accommodations are possible.

15                 15.   Plaintiff personally encountered one or more of the Barriers
16   at the Subject Property in December, 2019.
17                 16.   From December, 2019 to the present, the Plaintiff has been
18   deterred from the Subject Property because of his knowledge of the existence of
19   Barriers.
20                 17.   The existence of Barriers, the implementation of discriminatory
21
     policies, practices and procedures, and other ADA violations at the Subject
22
     Property caused Plaintiff difficulty, discomfort or embarrassment or reasonably
23
     dissuaded or deterred Plaintiff from accessing the Subject Property on particular
24
     occasions between December, 2019 and the present.
25

26

27

28                                           -5-
                                           COMPLAINT
29

30

31
 Case 2:20-cv-01542-GW-E Document 1 Filed 02/18/20 Page 6 of 15 Page ID #:6




 1
                  18.    Plaintiff would like to return and patronize the Subject Property
 2   and use the business establishments thereat and intends to do so in the near future
 3   but will be deterred from doing so until all ADA violations are remediated.
 4                19.    On information and belief, the remediation of violations
 5   identified hereinabove, to be identified by the Defendants in discovery, and to be
 6   discovered by Plaintiff’s experts are all readily achievable in that the removal of
 7
     them by the Defendants is and has been easily accomplishable without much
 8
     difficulty or expense.
 9
                  20.    Defendants violated the ADA by failing to remove all mobility-
10
     related architectural barriers at the Subject Property. On information and belief,
11
     Plaintiff alleges that the failure to remove barriers has been knowing, willful and
12
     intentional because the barriers described herein are clearly visible and tend to be
13

14
     obvious even to a casual observer and because the Defendants operate the Subject

15   Property and have control over conditions thereat and as such they have, and have
16   had, the means and ability to make the necessary remediation of access barriers if
17   they had ever so intended.
18                21.    On information and belief, access barriers at the Subject
19   Property are being consciously ignored by the Defendants; the Defendants have
20   knowingly disregarded the ongoing duty to remove the Barriers in compliance with
21
     the ADA. Plaintiff further alleges on information and belief that there are other
22
     ADA violations and unlawful architectural barriers at the Subject Property that
23
     relate to Plaintiff’s mobility disability that will be determined in discovery, the
24
     remediation of which is required under the ADA.
25

26

27

28                                            -6-
                                            COMPLAINT
29

30

31
 Case 2:20-cv-01542-GW-E Document 1 Filed 02/18/20 Page 7 of 15 Page ID #:7




 1
                  22.    Plaintiff hereby seeks to remediate and remove all barriers
 2   related to his disability, whether presently known or unknown. As the court held
 3   in Doran v. 7-11. Inc., 506 F.3d 1191 (9th Cir. 2008):
 4         “[W]here a disabled person has Article III standing to bring a claim for
 5
           injunctive relief under the ADA because of at least one alleged statutory
           violation of which he or she has knowledge and which deters access to, or
 6         full use and enjoyment of, a place of public accommodation, he or she may
 7         conduct discovery to determine what, if any, other barriers affecting his or
           her disability existed at the time he or she brought the claim. This list of
 8
           barriers would then in total constitute the factual underpinnings of a single
 9         legal injury, namely, the failure to remove architectural barriers in violation
10
           of the ADA, which failure actually harmed the disabled person by deterring
           that disabled person from visiting a facility that otherwise would have been
11         visited at a definite future time, yielding Article III standing.”
12
                  23.    Even if strictly compliant barrier removal were determined to
13

14
     be structurally or otherwise impracticable, there are many alternative methods of

15   providing accommodations that are readily apparent and that could provide a
16   greater degree of accessibility to the Plaintiff and similarly situated persons but for
17   the Defendants’ discriminatory policies, practices and procedures and Defendants’
18   conscious indifference to their legal obligations and to the rights of persons with
19   mobility disabilities. Defendants’ failure to implement reasonable available
20   alternative methods of providing access violates the ADA [42 U.S.C. §
21
     12182(b)(2)(A)(v)].
22
                  24.    The violations and references to code sections herein are not
23
     all-inclusive. Plaintiff will amend this complaint to provide a complete description
24
     of the full scope of ADA violations after conducting a comprehensive expert site
25
     inspection and other discovery. For the purposes of this Complaint, Plaintiff
26
     asserts that the barriers alleged herein violate one or more of the ADA’s
27

28                                           -7-
                                           COMPLAINT
29

30

31
 Case 2:20-cv-01542-GW-E Document 1 Filed 02/18/20 Page 8 of 15 Page ID #:8




 1
     implementing regulations. The Defendants have maintained and continue to
 2   maintain discriminatory policies, procedures and practices that disregard their
 3   obligations under the ADA by allocating resources for physical improvements to
 4   the Subject Property that were did not provide legally required accessibility
 5   improvements, by failing to conduct ADA self-inspections or create ADA
 6   compliance plans regarding the Subject Property, by causing alterations to be made
 7
     to the Subject Property in disregard of ADA requirements, and for failing and
 8
     refusing to make necessary accommodations for persons with mobility disabilities
 9
     at the Subject Property. Plaintiff seeks a declaration that the Defendants’ disability
10
     rights compliance policies, procedures and practices are discriminatory and violate
11
     the ADA.
12

13

14
                               FIRST CAUSE OF ACTION
                              Discrimination Based on Disability
15                               [42 U.S.C. §§ 12101, et seq.]
16                            By Plaintiff against all Defendants
17
                  25.    Plaintiff re-alleges and incorporates by reference as though
18

19
     fully set forth herein the allegations contained in all prior paragraphs of this
20   complaint.
21                26.    The ADA obligates owners, operators, lessees and lessors of
22   public accommodations to ensure that the privileges, advantages, accommodations,
23   facilities, goods and services are offered fully and equally to persons with
24   disabilities, including the Plaintiff and others similarly situated [42 U.S.C. §
25
     12182(a)].
26

27

28                                            -8-
                                            COMPLAINT
29

30

31
 Case 2:20-cv-01542-GW-E Document 1 Filed 02/18/20 Page 9 of 15 Page ID #:9




 1

 2                27.    Discrimination is defined in the ADA, inter alia, as follows:
 3                       A.    A failure to remove architectural barriers where such
 4   removal is readily achievable [42 U.S.C. § 12182(b)(2)(A)(iv)]. Architectural
 5   barriers are identified and described in the Americans with Disabilities Act
 6   Accessibility Guidelines (the “ADAAG”) [28 C.F.R. Part 36, Appendix “D”].
 7
                         B.    A failure to make alterations in such a manner that, to the
 8
     maximum extent feasible, the altered portions of the facility are readily accessible
 9
     to and usable by individuals with disabilities, including individuals who use
10
     wheelchairs or to ensure that, to the maximum extent feasible, the path of travel to
11
     the altered area and the bathrooms, telephones, and drinking fountains serving the
12
     altered area, are readily accessible to and usable by individuals with disabilities [42
13

14
     U.S.C. § 12183(a)(2)].

15                       C.    Where an entity can demonstrate that the removal of a
16   barrier is not readily achievable, a failure to make such goods, services, facilities,
17   privileges, advantages, or accommodations available through alternative methods
18   if such methods are readily achievable [42 U.S.C. § 12182(b)(2)(A)(v)].
19                       D.    A failure to make reasonable modifications in
20   policies, practices, or procedures, when such modifications are necessary to afford
21
     such goods, services, facilities, privileges, advantages, or accommodations to
22
     individuals with disabilities, unless the entity can demonstrate that making such
23
     modifications would fundamentally alter the nature of such goods, services,
24
     facilities, privileges, advantages, or accommodations [42 U.S.C. §
25
     12182(b)(2)(A)(ii)].
26

27

28                                           -9-
                                           COMPLAINT
29

30

31
Case 2:20-cv-01542-GW-E Document 1 Filed 02/18/20 Page 10 of 15 Page ID #:10




 1

 2               28.    The ADA, the ADAAG’s 1991 Standards (the “1991
 3   Standards”) and 2010 Standards (the “2010 Standards”), and the California
 4   Building Code (the “CBC”) contain minimum standards that constitute legal
 5   requirements regarding wheelchair accessibility at places of public
 6   accommodation:
 7
                        A.    If parking spaces are provided for self-parking by
 8
     employees or visitors, or both, then the subject property must provide at least the
 9
     minimum required number of accessible parking spaces. Accessible parking
10
     spaces must be marked to define their width and must have an adjacent ADA
11
     compliant access aisle. Accessible parking spaces must be at least 96 inches wide
12
     and van parking spaces must be at least 132 inches wide except that van parking
13

14
     spaces can be 96 inches wide where the access aisle is not less than 96 inches

15   wide [1991 Standards § 4.1.2(5); 2010 Standards § 208 and 502.2]. Here, the
16   Subject Property does not comply with the ADA.
17                      B.    To qualify as a reserved handicap parking space, the
18   space must be properly marked and designated. Under the ADA, the method,
19   color of marking and length of the parking space are to be addressed by state or
20   local laws of regulations [1991 Standards § 4.6; 2010 Standards §§ 502, 502.3.3
21
     and 503].
22
                        C.    To properly and effectively reserve a parking space for
23
     persons with disabilities, each parking space must be at least 216 inches in length
24
     [CBC § 11B-502.2].
25
                        D.    Each parking space reserved for persons with disabilities
26
     shall be identified by a reflectorized sign permanently posted immediately
27

28                                          -10-
                                          COMPLAINT
29

30

31
Case 2:20-cv-01542-GW-E Document 1 Filed 02/18/20 Page 11 of 15 Page ID #:11




 1
     adjacent to and visible from each stall or space, consisting of the International
 2   Symbol of Accessibility in white on a dark blue background. The sign shall not be
 3   smaller than 70 square inches (4516 mm2) in area and, when in a path of travel,
 4   shall be posted at a minimum height of 80 inches (2032 mm) from the bottom of
 5   the sign to the parking space finished grade. Signs may also be centered on the
 6   wall at the interior end of the parking space. An additional sign or additional
 7
     language below the symbol of accessibility shall state "Minimum Fine $250"
 8
     [2010 Standards § 502.6; CBC § 1129B.4].
 9
                        E.    Signs identifying accessible parking spaces must include
10
     the International Symbol of Accessibility [2010 Standards §§ 502.6].
11
                        F.    To properly and effectively reserve a parking space for
12
     persons with disabilities, the surface of the access aisle must have a blue
13

14
     border; the words “NO PARKING” in letters at least a foot high must be

15   painted on the access aisle [CBC § 1129B.3].
16                      G.    One in every eight accessible spaces, but not less than
17   one, must be served by a loading and unloading access aisle 96 inches (2438 mm)
18   wide minimum placed on the side opposite the driver’s side when the vehicle is
19   going forward into the parking space and shall be designated van accessible. Van
20   accessible spaces must have an additional sign or additional language stating "Van
21
     Accessible" below the symbol of accessibility. Signs identifying accessible
22
     parking spaces must be located so they cannot be obscured by a vehicle parked in
23
     the space [1991 Standards § 4.6; 2010 Standards §§ 502; CBC §§ 1129B.3
24
     and B4].
25
                        H.    Accessible parking spaces serving the Subject Property
26

27

28                                          -11-
                                          COMPLAINT
29

30

31
Case 2:20-cv-01542-GW-E Document 1 Filed 02/18/20 Page 12 of 15 Page ID #:12




 1
     must be located on the shortest accessible route of travel from adjacent parking to
 2   an accessible entrance. In buildings with multiple entrances with adjacent parking,
 3   accessible parking spaces must be dispersed and located closest to the accessible
 4   entrances [1991 Standards § 4.6.2; 2010 Standards § 208.3.1].
 5                29.   The Defendants have failed to comply with minimum
 6   ADA standards and have discriminated against Plaintiff on the basis of
 7
     Plaintiff’s mobility disability. Each of the barriers and accessibility
 8
     violations set forth above is readily achievable to remove, is the result of an
 9
     alteration that was completed without meeting minimum ADA standards,
10
     or could be easily remediated by implementation of one or more available
11
     alternative accommodations. Accordingly, the Defendants have violated
12
     the ADA.
13

14
                  30.   The Defendants are obligated to maintain in operable

15   working condition those features of the Subject Property’s facilities and
16   equipment that are required to be readily accessible to and usable by
17   Plaintiff and similarly situated persons with disabilities [28 C.F.R. §
18   36.211(a)]. The Defendants failure to ensure that accessible facilities at the
19   Subject Property were available and ready to be used by the Plaintiff
20   violates the ADA.
21
                  31.   The Defendants have a duty to remove architectural
22
     barriers where readily achievable, to make alterations that are consistent
23
     with minimum ADA standards and to provide alternative accommodations
24
     where necessary to provide wheelchair access. The Defendants benign
25
     neglect of these duties, together with their general apathy and indifference
26
     towards persons with disabilities, violates the ADA.
27

28                                          -12-
                                          COMPLAINT
29

30

31
Case 2:20-cv-01542-GW-E Document 1 Filed 02/18/20 Page 13 of 15 Page ID #:13




 1

 2                32.   The Defendants have an obligation to maintain policies,
 3   practices and procedures that do not discriminate against the Plaintiff and
 4   similarly situated persons with mobility disabilities on the basis of their
 5   disabilities. The Defendants have maintained and continue to maintain a policy
 6   of disregarding their obligations under the ADA, of allocating resources for
 7
     improvements insufficient to satisfy legal requirements regarding accessibility
 8
     improvements, of failing to conduct ADA self-inspections or create ADA
 9
     compliance plans, of causing alterations to be made to the Subject Property in
10
     disregard of ADA requirements, and of failing and refusing to make necessary
11
     accommodations for persons with mobility disabilities at the Subject Property, in
12
     violation of the ADA.
13

14
                  33.   The Defendants wrongful conduct is continuing in that

15   Defendants continue to deny full, fair and equal access to their business
16   establishment and full, fair and equal accommodations, advantages,
17   facilities, privileges and services to Plaintiff as a disabled person due to
18   Plaintiff’s disability. The foregoing conduct constitutes unlawful
19   discrimination against the Plaintiff and other mobility disabled persons
20   who, like the Plaintiff, will benefit from an order that the Defendants
21
     remove barriers and improve access by complying with minimum ADA
22
     standards.
23

24
     ///
25

26

27

28                                          -13-
                                          COMPLAINT
29

30

31
Case 2:20-cv-01542-GW-E Document 1 Filed 02/18/20 Page 14 of 15 Page ID #:14




 1

 2   ///
 3                            SECOND CAUSE OF ACTION
                              Violations of the Unruh Rights Act
 4
                               [Cal. Civil Code § 51, et seq.]
 5                            By Plaintiff against all Defendants
 6

 7                34.     Plaintiff re-alleges and incorporates by reference as though
 8   fully set forth herein the allegations contained in all prior paragraphs of this
 9   complaint.
10                35.    The foregoing violations of the ADA constitute per se
11   violations of the Unruh Act [Cal. Civil Code § 51(f)].
12
                  36.    Plaintiff personally encountered Barriers at the Subject
13
     Property and has experienced, difficulty, discomfort or embarrassment or
14
     has been reasonably dissuaded or deterred from accessing the Subject
15
     Property on particular occasions due to ADA violations which would have
16
     actually denied Plaintiff full and equal access if he had attempted to access
17
     the Subject Property on those particular occasions.
18

19
                  37.    Due to the unlawful discrimination set forth above,
20   Plaintiff has been denied the right and entitlement to full and equal
21   accommodations, advantages, facilities, privileges or services by the
22   Defendants at the Subject Property in violation of the Unruh Act.
23

24   ///
25

26

27   ///
28                                            -14-
                                            COMPLAINT
29

30

31
Case 2:20-cv-01542-GW-E Document 1 Filed 02/18/20 Page 15 of 15 Page ID #:15




 1
                               PRAYER FOR RELIEF
 2         Plaintiff prays to this Court for injunctive, declaratory and all other
 3   appropriate relief under the ADA and the Unruh Act, including but not
 4   limited to reasonable attorney’s fees, litigation expenses and costs of suit
 5   pursuant to 42 U.S.C. § 12205 and Cal. Civil Code § 52.
 6         Note: Plaintiff is not invoking Cal. Civil Code § 55 and does
 7         not seek injunctive relief under the Disabled Persons Act at all.
 8   Respectfully submitted,
 9

10
     Dated: February 17, 2020      LAW OFFICES OF ROSS CORNELL, APC

11

12                                 By: /s/ Ross Cornell
                                       Ross Cornell, Esq.,
13
                                       Attorneys for Plaintiff,
14                                     L. Ray Harmon
15

16

17

18

19

20

21

22

23

24

25

26

27

28                                        -15-
                                        COMPLAINT
29

30

31
